[Cite as State v. Robinson, 2020-Ohio-4470.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 109159
                 v.                                  :

GREGORY ROBINSON,                                    :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 17, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-03-445084-ZA


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Gregory Robinson, pro se.


MARY J. BOYLE, P.J.:

                   Defendant-appellant, Gregory Robinson, appeals the trial court’s

denial of his petition for postconviction relief. He raises one assignment of error for

our review:
      The trial court err[ed] when it denied defendant-appellant’s post-
      conviction relief petition on October 4, 2019, where defendant-
      appellant’s argument was based on subject matter jurisdiction and the
      requirements of Criminal Rule 3 not being satisfied due to the fact the
      case was dismissed.

               Finding no merit to his appeal, we affirm the trial court’s judgment.

I.   Procedural History and Factual Background

               In 2004, Robinson was convicted of rape with force of a victim less

than thirteen years old with a notice of prior conviction specification, gross sexual

imposition (relative to a twelve-year-old victim), and two counts of compelling

prostitution with a notice of prior conviction, sexual motivation, and sexually violent

predator specifications. The trial court sentenced Robinson to a total of ten years in

prison, including eight years for rape and two years each for the gross sexual

imposition and compelling prostitution convictions, to be served concurrently to

each other and consecutively to the sentence on the rape. Robinson was further

labeled a sexual predator.

               In his direct appeal, this court affirmed Robinson’s convictions but

vacated the sexual motivation and sexually violent predator specifications related to

the convictions for compelling prostitution. State v. Robinson, 8th Dist. Cuyahoga

No. 85207, 2005-Ohio-5132, ¶ 51-53. This court also, sua sponte, found that

Robinson    should    have   been    sentenced    to   a   life   term   pursuant   to

R.C. 2907.02(A)(1)(b) because he was found guilty of rape with force of a victim

under age 13. Id. at ¶ 27. We therefore vacated Robinson’s sentence and remanded

for resentencing. Id. Robinson appealed our judgment to the Ohio Supreme Court,
which did not accept the appeal. State v. Robinson, 108 Ohio St.3d 1488, 2006-

Ohio-962, 843 N.E.2d 794.

               The trial court held a resentencing hearing and in May 2006,

resentenced Robinson to life in prison without parole eligibility for 15 years for rape,

two years for gross sexual imposition, and two years each for the compelling

prostitution convictions. The trial court ordered that the sentences be served

concurrently and that “post release control is part of this prison sentence for 5 years

for the above felony(s)[.]” The trial court also again classified Robinson as a sexual

predator.

               Meanwhile, in May 2006, Robinson simultaneously filed (1) a motion

requesting the grand jury transcript so that he could prove that the prosecution

introduced false evidence, (2) a motion to dismiss the indictment because the

prosecution introduced false evidence, and (3) a motion to readjudicate his sex

offender classification. The trial court denied all three motions.

               In July 2006, Robinson appealed from the trial court’s May 2006

resentencing judgment. This court dismissed the appeal as untimely. State v.

Robinson, 8th Dist. Cuyahoga No. 88473 (Sept. 18, 2006). Robinson filed a motion

for delayed appeal in the same case number, and this court denied the motion for

failing to comply with App.R. 5(A). See State v. Robinson, 8th Dist. Cuyahoga No.

85207, 2017-Ohio-951, ¶ 4.

               Between November 2006 and September 2019, Robinson filed,

collectively in both the trial court and this court, 18 challenges to his convictions and
sentence. In September 2019, in his eighteenth challenge since 2006, Robinson

filed another petition for postconviction relief and motion to vacate a void judgment,

arguing that the trial court lacked subject matter jurisdiction and his convictions

were void because no complaint was filed against him. The state filed an opposition,

arguing that the petition was untimely and lacked merit because the charges against

him were brought by indictment. Robinson filed a reply. The trial court denied

Robinson’s petition and motion to vacate a void judgment on October 4, 2019,

without opinion. It is from this judgment that Robinson timely appeals.

II. Untimely and Successive Petition for Postconviction Relief

               Robinson is appealing the trial court’s judgment denying his petition

for postconviction relief and motion to vacate a void judgment. The motion to vacate

a void judgment is also a petition for postconviction relief under R.C. 2953.21(A)(1)

because it (1) was filed subsequent to a direct appeal, (2) claimed a denial of

constitutional rights, (3) sought to render the judgment void, and (4) asked for a

vacation of the judgment and sentence. State v. Reynolds, 79 Ohio St.3d 158, 160-

161, 679 N.E.2d 1131 (1997); see also State v. Meincke, 8th Dist. Cuyahoga No.

96407, 2011-Ohio-6473, ¶ 8.

               R.C. 2953.21 through 2953.23 set forth how a convicted defendant

may seek to have the trial court’s judgment or sentence vacated or set aside pursuant

to a petition for postconviction relief. A defendant’s petition for postconviction relief

is a collateral civil attack on his or her criminal conviction. State v. Gondor, 112 Ohio

St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 48. The statute affords relief from
judgment where the petitioner’s rights in the proceedings that resulted in his

conviction were denied to such an extent the conviction is rendered void or voidable

under the Ohio or United States Constitutions. R.C. 2953.21(A); State v. Perry, 10

Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph four of the syllabus.                    A

postconviction petition, however, does not provide a petitioner a second opportunity

to litigate the conviction. State v. Hessler, 10th Dist. Franklin No. 01AP-1011, 2002-

Ohio-3321, ¶ 32.

               Typically, a reviewing court reviews a trial court’s decision granting

or denying a petition for postconviction relief for an abuse of discretion. Gondor at

¶ 58. However, whether the trial court possessed subject matter jurisdiction to

entertain an untimely petition for postconviction relief is a question of law, which

we review de novo. State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121

N.E.3d 351, ¶ 24.

               R.C. 2953.21(A)(2) provides that a petition for postconviction relief

must be filed within 365 days from the filing of the trial transcripts in the petitioner’s

direct appeal or, if a direct appeal was not pursued, 365 days after the expiration of

the time in which a direct appeal could have been filed. Here, Robinson filed his

petition approximately 14 years later. Thus, his petition is untimely. Furthermore,

this is certainly not Robinson’s first petition for postconviction relief in this case.

               Because the timeliness and successive-petition requirements of

R.C. 2953.23 are jurisdictional, a trial court does not have jurisdiction to entertain

an untimely or successive petition for postconviction relief that does not meet the
exceptions set forth in R.C. 2953.23(A)(1).       See State v. Kleyman, 8th Dist.

Cuyahoga No. 93896, 2010-Ohio-3612, ¶ 35.

               R.C. 2953.23(A)(1)(a) permits a trial court to entertain an untimely

or successive petition only if:

      (1) the petitioner was unavoidably prevented from discovering the facts
      on which the petition is predicated, or (2) the United States Supreme
      Court has recognized a new federal or state right that applies
      retroactively to the petitioner and the petition asserts a claim based on
      that new right.

               If the petitioner can satisfy one of these threshold conditions, he or

she must then demonstrate that, but for the constitutional error at trial, no

reasonable factfinder would have found him or her guilty of the offenses of which he

or she was convicted. R.C. 2953.23(A)(1)(b).

               Thus, unless it appears from the record that Robinson was

unavoidably prevented from discovering the facts upon which he relied in his

petition, or the United States Supreme Court has recognized a new federal or state

right that applies retroactively to Robinson and, if one of those applies, that but for

constitutional error at trial, no reasonable factfinder would have found Robinson

guilty, we are bound to conclude the trial court was without jurisdiction to consider

his petition for postconviction relief.

               In his sole assignment of error, Robinson maintains that the trial

court lacked jurisdiction over his case because no complaint was ever filed against

him. In doing so, however, Robinson does not allege, let alone establish, any of the

requirements necessary to bring an untimely petition for postconviction relief.
Specifically, Robinson does not claim that he was unavoidably prevented from

discovering facts upon which he relied in his petition or that the United States

Supreme Court has recognized a new federal or state right that applies retroactively

to him. Even if Robinson had met one of the threshold conditions, he does not claim

that but for a constitutional error at trial, no reasonable factfinder would have found

him guilty of the offenses of which he was convicted.

               Robinson argues that his petition is timely and that his convictions

are void because the trial court lacked subject matter jurisdiction over his case. He

relies on State v. Davies, 11th Dist. Ashtabula No. 2012-A-0034, 2013-Ohio-436,

¶ 12, for the proposition that, “[u]nder Ohio law, the state’s submission of a valid

criminal complaint is a necessary prerequisite for invoking the subject matter

jurisdiction of a trial court.” However, Crim.R. 7(A) provides that felonies shall be

prosecuted by indictment. If charges against a defendant are brought by indictment,

a lack of a complaint does not deprive a trial court of jurisdiction. See State v. Green,

5th Dist. Knox No. 15-CA-13, 2015-Ohio-4441, ¶ 9 (distinguishing Davies because

the defendant in Green was not charged in a criminal complaint but indicted by a

grand jury); State v. Phillips, 7th Dist. Mahoning No. 14 MA 34, 2014-Ohio-5309,

¶ 9 (rejecting defendant’s argument that the trial court lacked subject matter

jurisdiction because no complaint was filed against him because the defendant was

charged by indictment).

               Here, the record shows both that a complaint was filed against

Robinson in the municipal court and that Robinson was indicted in the common
pleas court. The record contains a copy of the November 23, 2003 complaint that

was filed in the municipal court. The record reflects that on November 28, 2003,

the case against Robinson was bound over from the municipal court to the common

pleas court. The record contains a copy of the December 9, 2003 indictment against

Robinson in the common pleas court. The trial court therefore was not deprived of

subject matter jurisdiction over Robinson’s case, Robinson’s petition was untimely

and successive, and the trial court lacked subject matter jurisdiction to entertain it.

               Accordingly, the trial court did not err in denying Robinson’s petition

for postconviction relief. Robinson’s assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, PRESIDING JUDGE

PATRICIA A. BLACKMON, J., and
KATHLEEN ANN KEOUGH, J., CONCUR